EXHIBIT A:
SUMMONS AND COMPLAINT
Case 2021CV000096 Document 3 Filed 01-07-2021 Page 71 of 6

FILED

01-07-2021

John Barrett

Cierk of Circuit Court

 

STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE COIN EWoo0096
Honorable Kevin E,
Martens~27
ALARIC J GREENLEE, Branch 27
3714 N 42nd St.
Milwaukee, WI 53216
Plaintiff,
Case No: 2021 CVxxxxx
Case Code: 30107
Case Type: Personal Injury
Vv.
SPEEDWAY LLC,
500 Speedway Drive
Enon, OH 45323-1056
And
SPEEDWAY LLC,
C T CORPORATION SYSTEM

301 8S. Bedford Street, Suite 1
Madison, Wisconsin 53703

Defendants(s).

 

SUMMONS

 

STATE OF WISCONSIN, TO EACH PERSON NAMED ABOVE AS A DEFENDANT:

YOU ARE HEREBY NOTIFIED that the plaintiff named above has filed a lawsuit or

other legal action against you. The Complaint, which is attached, states the nature and basis of

the legal action.

Within twenty (20) days of receiving this Summons, you must respond with a written

Answer to the Complaint, as that term is used in Chapter 802 of the Wisconsin Statutes. The

court may reject or disregard an Answer that does not follow the requirements of the statutes.

The Answer must be sent or delivered to the Court at:
Case 2021CV000096 Document 3 Filed 01-07-2021 Page 2076

Clerk of Circuit Court,

Milwaukee County Courthouse,

901 N Ninth Street, Milwaukee, WI 53233
and to
OS MIRZA LAW, LLC, plaintiff's attorney, whose address is below. You may have an attorney
help or represent you.

If you do not provide a proper Answer within twenty (20) days, the Court may grant
judgment against you for the award of money or other legal action requested in the Complaint,
and you may lose your right to object to anything that is or may be incorrect in the Complaint. A
judgment may be enforced as provided by law. A judgment awarding money may become a lien

against real estate you own now or in the future and may also be enforced by garnishment or

seizure of property.

Dated this 7° day of January 2021.

OS MIRZA LAW, LLC
Attorneys for Plaintiff

Osman A. Mirza
State Bar No. 1104438

 

757 N Broadway

Suite 300

Milwaukee, WI 53202
Phone: (414) 553-9266
Fax: (414) 296-8433
osman@osmirzalaw.com
Case 2021CV000096 Document 3 Filed 01-07-2021 Page 3 of 6

FILED

04-07-2021

John Barrett

Clerk of Circuit Court

 

STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE CQUdNEVoo0096
Honorable Kevin E.
Martens-27
ALARIC J GREENLEE, Branch 27
3714 N 42nd St.
Milwaukee, WI 53216
Plaintiff,
Case No:: 202 LCVXXXXX
Case Cade: 30107
Case Type: Personal Injury
Vv.
SPEEDWAY LLC,
500 Speedway Drive
Enon, OH 45323-1056
And
SPEEDWAY LLC,
C T CORPORATION SYSTEM

301 S. Bedford Street, Suite 1
Madison, Wisconsin 53703

Defendants(s).

 

COMPLAINT

 

NOW COMES the above-named plaintiff, Alaric J. Greenlee (hereinafter “Greenlee”), by

his attorney, Osman A. Mirza of OS MIRZA LAW, LLC, and as for a claim of personal injury

pursuant to Wis, Stat. § 893.54 against the defendant(s), Speedway LLC (hereinafter

“Speedway”), alleges and shows to the court as follows:

1. Plaintiff, Greenlee, is an adult natural person residing at 3714 N 42™ Street, Milwaukee,

WI 5316, in Milwaukee County, Wisconsin.

2, Upon information and belief, at all of the times hereinafter mentioned, the defendant(s),

Speedway LLC (hereinafter “Speedway”), was and now is a foreign limited liability
Case 2021CV000096 Document 3 Filed 01-07-2021 Page 4o0f6

corporation, organized under the laws of the State of Delaware, with its principal office
located at 500 Speedway Drive, Enon, Ohio 45323, and is engaged in retail business, and
owns and operates, among others, the Speedway store (hereinafter “store”) located at
3102 S. Chicago Avenue, in the City and County of Milwaukee, Wisconsin.

3, Upon information and belief, at all of the times hereinafter mentioned, the defendant,
Speedway LLC, was and is now a domestic business in the State of Wisconsin, whose
registered agent is C T CORPORATION SYSTEM located at 301 8. Bedford Street,
Suite 1, Madison, Wisconsin 53703, and is engaged in retail business, and owns and
operates, among others, the Speedway store (hereinafter “store”) located at 3102 S,
Chicago Avenue, in the City and County of Milwaukee, Wisconsin.

4. On or about January 9, 2018, the plaintiff, while proceeding through the store, slipped
and fell and was greatly injured by reason of the defendant(s), their agent(s), servant(s),
and/or employees(s) failure to properly maintain the exterior walkways on the premises
of the store; the walkway was then and there improperly maintained as a substantial
amount of ice formed from water flowing by and through operation of the store car wash:
said ice was present for a substantial period of time and without warning of foreseeable
danger; that by reason of the failure to properly maintain said premises walkways, the
plaintiff sustained the injuries hereinafter set forth; the defendant(s), their agent(s),
servant(s), and/or employees(s) knew or should have known of the unsafe condition
and/or danger of said premises walkways for a substantial period of time and had ample
opportunity to remedy it.

5. At the time of said injuries, the plaintiff, was in the exercise of due care for his own safety.
Case 2021CV000096 Document 3 Filad 01-07-2024 Page 5 of 6

6. Any injuries sustained by the plaintiff and the incident causing the same were directly
and proximately caused by the carelessness and negligence of the defendant(s), their
agent(s), servant(s), and/or employees(s).

7. Asa proximate result of the fall, the plaintiff was seriously injured and sustained a severe
musculoskeletal injury to his left knee resulting in swelling, stiffness, tenderness around
the patella bone, patellar degenerative spurring, joint effusion, restricted movements
when flexing and extending said knee, and limited range of motion due to pain; that
plaintiffs injuries necessitated cool compression for inflammation, a knee brace, pain
medication, physical therapy and rehabilitation for an extended period.

8. Upon information and belief, plaintiff was permanently injured; that arthritic and stable
degenerative changes were visualized by radiology despite the lack of acute fracture,
dislocation; that arthritic changes in said knee are permanent and associated with pain;
that plaintiff was subsequently diagnosed with pain progressed to his left ankle and joints
of the left foot; that referral for orthopedic surgeon is anticipated for persistent pain; that
plaintiff was and will be obligated to expend monies for medical care and attendants; that
plaintiff suffered and will suffer great pain of body and mind; that plaintiff's ability to
enjoy life was and will be substantially impaired, all to his damage in an amount to be set
by the trier of fact.

9. Plaintiff claims damages including but not limited to loss due to injuries to person and/or
property, lost wages, damages, costs, loss of services, expenses, and compensation for or

on account of any damages.
Case 2021CV000096 Document 3 Filed 01-07-2024 Page 6 of 6

10. Upon information and belief, the Involuntary Plaintiff, Milwaukee Transport Services,
Inc., paid a portion of the medical bills incurred by the Plaintiff, and is entifled to

reimbursement and/or subrogation under the laws of the State of Wisconsin.

Dated this 7" day of January 2021.

OS MIRZA LAW, LLC
Attorneys for Plaintiff

Osman A. Mirza
State Bar No. 1104438

 

757 N Broadway

Suite 300

Milwaukee, WI 53202

Phone: (414) 553-9266

Fax: (414) 296-8433

Email: osman@osmirzalaw.com
